                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        EMMA NATION,
                                   7                                                      Case No. 18-cv-03984-HSG
                                                      Plaintiff,
                                   8
                                                v.                                        JUDGMENT
                                   9
                                        DONALD J. TRUMP, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is hereby entered consistent with the Court’s Order Granting Motion to Dismiss,

                                  14          This document constitutes a judgment and a separate document for purposes of Federal

                                  15   Rule of Civil Procedure 58(a).

                                  16          Dated at Oakland, California, this 18th day of July, 2019.

                                  17

                                  18
                                                                                       Susan Y. Soong
                                  19                                                   Clerk of Court
                                  20

                                  21
                                                                                       By: ________________________
                                  22                                                       Nikki D. Riley
                                                                                           Deputy Clerk to the Honorable
                                  23                                                       HAYWOOD S. GILLIAM, JR.
                                  24

                                  25

                                  26
                                  27

                                  28
